DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive.
The Applicant amended the at least claims in question and further argued that the prior art references (Malik [US Publication No. 20170131381] and Park [US Publication No. 20170227623]) does not teach the at least claimed limitations.

First, the Applicant argued that the prior art references does not teach “in part, "determining an angle of departure (AoD) of the first wireless signal from the second wireless device based on one or more characteristics of the first wireless signal as it is received by the receiver at only a connected one of the antenna elements of the first wireless device while performing the switching 26 reception between the multiple antenna elements of the first wireless device one at a time" (emphasis added).”
In response the Examiner respectfully disagrees with the Applicant’s arguments because Malik in e.g. fig. 6, #604B, and pp0003, specifically stated that “Angle of arrival (AoA) and angle of departure (AoD) information of wireless signals transmitted between devices may be estimated and thereafter used to determine the relative position and orientation of the devices.” (Emphasis Added).
Furthermore, FIG. 3A is an illustration depicting reception of a wireless signal by a receiving device with two antennas while FIG. 3B is an illustration depicting transmission of a wireless signal by a transmitting device with two antennas. Thus contrary to the Applicant’s arguments, the figures simply shows and/or describes the wireless signal being transmitted from a transmitting device and a receiving device receiving the wireless signal, and wherein the Angle of arrival (AoA) and angle of departure (AoD) information of wireless signals transmitted between devices may be estimated.

Secondly, the Applicant amended and repeated the same and/or similar arguments regarding the prior art reference Malik, i.e. Malik indicates “simultaneously connected” to the received wireless signal at the different antennas. Furthermore, the Applicant alleged that Malik requires that receiving device 310 “always be connected”.

In response, the Examiner respectfully disagrees with the Applicant’s arguments and/or interpretations of Malik’s teachings for the same and/or similar reasons as clearly discussed in the Non-Final Office Action mailed on 11/14/2019.
For further explanation, the Applicant is kindly directed to Malik fig. 2, fig. 3A, pp0058, and pp0045 which discussed and/or explicitly stated that “the wireless signal may be received by different antennas of the receiving device at different times”. Malik further mentioned that “The transceivers 211 may be coupled to antennas 250(1)-250(n), either directly or through an antenna selection circuit (not shown for simplicity)”. (Emphasis Added).
Although, Malik mentioned “an antenna selection circuit” i.e. for selecting antenna, Malik fails to explicitly mention switching (i.e. selecting antenna) reception between the multiple antenna elements one at a time so that a receiver of the first wireless device is connected by a switch to only one of the antenna elements of the first wireless device to receive the first wireless signal at the same time at least one switch disconnect the receiver from receiving wireless signal from the remainder of the antenna elements of the first wireless device at any given time.
On the other hand, in an analogous field of endeavor, Park discussed the concept of the receivers or a single receiver to measure the arriving signals at different antennas at different times by switching between antennas in sequence (see fig. 6, fig. 7, pp0070). Furthermore, for example as explicitly shown in fig. 13, the receiving device include a SPDT switch, wherein the signal is received at only one antenna of the multiple antennas while the other antenna is not connected, receiving, and/or not listening to the wireless signal.
Therefore, contrary to the Applicant’s arguments that because Park fails to mention determining AoD, thus the prior art reference Park cannot be combined with the primary prior art reference Malik. The Examiner respectfully disagrees with the Applicant’s arguments because Malik teaches and/or specifically stated the concept of determining AoD and/or AoA based on the received wireless signal.

Lastly, the Applicant argued that there would be no motivation to attempt a combination of Park with Malik because the combination would teach away from the other and Malik would render it unsuitable for its intended purpose.
In response, the Examiner respectfully disagrees with the Applicant’s arguments because disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See MPEP 2123. 
Therefore, as presented in the office action, Malik does not criticize, discredit or otherwise discourage the at least claimed limitation in question because Malik discussed that the transceivers 211 may be coupled to antennas 250(1)-250(n), either directly or through an antenna selection circuit (not shown for simplicity). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Malik of receiving wireless signal at multiple antennas at different times and that the receiving device may include an antenna selection circuit (i.e. for selecting antenna) with the teachings of Park which include a switch circuit for sequentially switching antennas and receiving wireless signal at only one antenna of multiple antennas at different times, to achieve the goal of efficiently and accurately providing synchronized communication channels in order to realize positioning systems, either mobile or network-based, much more economically (see Park, pp0005). 

Finally, the Applicant argued and/or stated that “No technical explanation is provided in the Office Action for how Park's Angle of Arrival technique could be combined with Malik's Figure 3A Angle of Arrival estimation technique to result in the Angle of Departure determination recited by amended independent claim 1.” (Emphasis Added).
In response, the Examiner respectfully disagrees with the Applicant’s arguments and kindly direct the Applicant to the discussions above. The Examiner has reasonably provided specific citations in the prior arts and further provided the rationale for combining the analogous prior arts in the technology. Therefore, the Examiner believes that the further explanations provided above and/or in the rejection is clear for one of ordinary skill in the art to readily understand. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 8, 12, and 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Malik et al. (US Publication No. 20170131381) in view of Park et al. (US Publication No. 20170227623).

As to claims 1 and 8, Malik teaches a method and an apparatus (fig. 3A, fig. 6), comprising: receiving a first wireless signal transmitted from a transmitter of a second wireless device at each of multiple antenna elements of a first wireless device (fig. 1, fig. 3A, fig. 6, pp0035, pp0058, wireless signal may be received by different antennas at the selection circuit of the receiving device at different times over a time period, and pp0108), the second wireless device being separate and different from the first wireless device and being positioned at a separate location from the first wireless device (fig. 1, fig. 3, separate devices in different places, pp0036); and determining an angle of departure (AoD) of the first wireless signal from the second wireless device based on one or more characteristics of the first wireless signal (fig. 6, #604B, pp0003, pp0109, angle of departure (AoD) information of wireless signals transmitted between devices may be estimated). Malik further teaches the concept of the first wireless signal being transmitted directly from the second wireless device to the first wireless device using direction antennas and determining the displacement vector (fig. 3A, and pp0037). However, Malik fails to explicitly teach receiving, while switching reception between the multiple antenna elements one at a time so that a receiver of the first wireless device is connected by a switch to only one of the antenna elements of the first wireless device to receive the first wireless signal at the same time at least one switch disconnect the receiver from receiving wireless signal from the remainder of the antenna elements of the first wireless device at any given time that the first wireless signal is received at the first wireless device, and the first wireless signal being transmitted directly from the second wireless device to the first wireless device along a linear vector that extends across the entire distance from the second wireless device to the first wireless device; the wireless signal is received by the receiver at only a connected one of the antenna elements of the first wireless device. 
In an analogous field of endeavor, Park teaches receiving, while performing the switching reception between the multiple antenna elements one at a time so that a receiver of the first wireless device is connected by a switch to only one of the antenna elements of the first wireless device to receive the first wireless signal at the same time at least one switch disconnect the receiver from receiving wireless signal from the remainder of the antenna elements of the first wireless device at any given time that the first wireless signal is received at the first wireless device (fig. 6, fig. 7, pp0070, pp0083, a single receiver to measure the arriving signals at different antennas at different times by switching between antennas in sequence, and fig. 13, SPDT switch, only one antenna of the multiple antennas connected and/or receiving the wireless signal), and the first wireless signal being transmitted directly from the second wireless device to the first wireless device along a linear vector that extends across the entire distance  from the second wireless device to the first wireless device (fig. 13, fig. 10, pp0094, and pp0096); the wireless signal is received by the receiver at only a connected one of the antenna elements of the first wireless device (fig. 6, fig. 7, pp0070, pp0083, a single receiver to measure the arriving signals at different antennas at different times by switching between antennas in sequence, and fig. 13, SPDT switch, only one antenna of the multiple antennas connected and/or receiving the wireless signal). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Malik with the teachings of Park to achieve the goal of efficiently and accurately providing synchronized communication channels in order to realize positioning systems, either mobile or network-based, much more economically (Park, pp0005).
As to claims 5 and 12, Malik teaches further comprising: simultaneously determining the angle of departure (AoD) of the first wireless signal from the second wireless device and an angle of arrival (AoA) of the first wireless signal at the first wireless device to determine the orientation of the second wireless device by (fig. 6, #604B, pp0003, pp0109, angle of departure (AoD) and/or angle of arrival (AoA) information of wireless signals transmitted between devices may be estimated, and pp0035, provide its location and orientation to a number of receiving devices): simultaneously determining the angle of departure (AoD) of the first wireless signal as transmitted from the second wireless device based on one or more characteristics of the received first wireless signal (fig. 6, #604B, pp0003, pp0109, angle of departure (AoD) information of wireless signals transmitted between devices may be estimated), and determining the angle of arrival (AoA) of the first wireless signal at the first wireless device based on one or more characteristics of the first wireless signal as received at the first wireless device (fig. 6, #604B, pp0003, pp0109, angle of arrival (AoA) information of wireless signals transmitted between devices may be estimated); determining direction of the second wireless device relative to the first wireless device from the determined AoA (fig. 3A, fig. 6, pp0003, pp0035, pp0051, pp0078, a receiving device may use AoA and/or AoD information of signals received from a transmitting device to determine its position and/or orientation relative to the transmitting device); and determining an orientation of the second wireless device from the determined AoD (fig. 3A, fig. 6, pp0003, pp0035, pp0051, pp0078, a receiving device may use AoA and/or AoD information of signals received from a transmitting device to determine its position and/or orientation relative to the transmitting device). 
As to claims 6 and 13, Malik in view of Park teaches the limitations of the independent claims as discussed above. Although Malik only discussed or showed the detail example of wherein one receiving device is receiving wireless signal from one transmitting device, and determining the position of the receiving device based on the AoA and/or AoD information in the received signal and the known position of the transmitting device (see, fig. 3, fig. 6, pp0003, and pp0035). Malik further teaches or discussed that the concept of the invention can be achieved with multiple transmitting devices (i.e. STA1-4) transmitting wireless signal to one or more receiving device (i.e. AP) (see, fig. 1). Malik discloses the claimed invention except for receiving a second wireless signal from a third wireless device, receiving a third wireless signal from a fourth wireless device, determining an angle of departure (AoD) of the second wireless signal from the third wireless device, determining an angle of departure (AoD) of the third wireless signal from the fourth wireless device, and determining a position of the first wireless device from the determined angle of departure (AoD) values for each of the first, second and third wireless signals and known positions of each of the second, third and fourth wireless devices. It would have been an obvious matter of design choice to receiving wireless signal from multiple devices, determining the AoD and/or AoA for each signal and determining the position of the receiving device based on the received information since the applicant has not disclosed that signals from multiple devices solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the teachings of Malik as discussed above (see, fig. 1, fig. 3, and fig. 6) to achieve the goal of efficiently performing positioning operations and improving the accuracy of estimated AoA and AoD information without sacrificing performance (see Malik, pp0005). However, Malik fails to explicitly teach receiving, while switching reception between the multiple antenna elements one at a time so that the receiver is connected by a switch to only one of the antenna elements of the first wireless device to receive at any given time such that the receiver is connected by at least one switch to each of the different antenna elements of the first wireless device to receive the wireless signal at the first wireless device. 
In an analogous field of endeavor, Park teaches receiving, while switching reception between the multiple antenna elements one at a time so that the receiver is connected by a switch to only one of the antenna elements of the first wireless device to receive at any given time such that the receiver is connected by at least one switch to each of the different antenna elements of the first wireless device to receive the wireless signal at the first wireless device (fig. 6, fig. 7, pp0070, pp0083, a single receiver to measure the arriving signals at different antennas at different times by switching between antennas in sequence, and fig. 13). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Malik with the teachings of Park to achieve the goal of efficiently and accurately providing synchronized communication channels in order to realize positioning systems, either mobile or network-based, much more economically (Park, pp0005).
As to claims 7 and 14, Malik in view of Park teaches the limitations of the independent claims as discussed above. Although Malik only discussed or showed the detail example of wherein one receiving device is receiving wireless signal from one transmitting device, and determining the orientation of the receiving device based on the AoA and/or AoD information in the received signal (see, fig. 3, fig. 6, pp0003, and pp0035). Malik further teaches or discussed that the concept of the invention can be achieved with multiple transmitting devices (i.e. STA1-4) transmitting wireless signal to one or more receiving device (i.e. AP) (see, fig. 1). Malik discloses the claimed invention except for determining an orientation of the first wireless device from the determined angle of arrival (AoA) values for each of the first, second and third wireless signals and the determined position of the first wireless device since the applicant has not disclosed that the multiple signals from multiple devices solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the teachings of Malik as discussed above (see, fig. 1, fig. 3, and fig. 6) to achieve the goal of efficiently performing positioning operations and improving the accuracy of estimated AoA and AoD information without sacrificing performance (see Malik, pp0005). However, Malik fails to explicitly teach receiving, while switching reception between the multiple antenna elements of the first wireless device one at a time. 
In an analogous field of endeavor, Park teaches receiving, while switching reception between the multiple antenna elements of the first wireless device one at a time (fig. 6, fig. 7, pp0070, pp0083, a single receiver to measure the arriving signals at different antennas at different times by switching between antennas in sequence, and fig. 13). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Malik with the teachings of Park to achieve the goal of efficiently and accurately providing synchronized communication channels in order to realize positioning systems, either mobile or network-based, much more economically (Park, pp0005).
As to claim 29, Malik teaches where the first wireless signal is transmitted from multiple different antennas elements of the second wireless device during multiple different corresponding time slots (fig. 3B, pp0062, pp0059, an antenna of the receiving device may receive a signal component from each of the transmitting device's antennas at different times). However, fails to explicitly teach where the first wireless signal comprises a data packet containing slot switching times for the data transmission time slots used to control transmission 20of the first wireless signal by the antenna element of the second wireless device; and where the method further comprises using the slot switching times of the received data packet to synchronize switching between each of the multiple different antenna elements of the first wireless device used to receive the first wireless signal with the slot switching times used to control transmission of the first wireless signal by the antenna element of the second wireless device.
In an analogous field of endeavor, Park teaches where the first wireless signal comprises a data packet containing slot switching times for the data transmission time slots used to control transmission 20of the first wireless signal by the antenna element of the second wireless device (fig. 6, fig. 7, pp0081, single receiver switching between different antennas at a given time interval to determine the initial phase offset at each antenna after achieving a high-degree of carrier frequency synchronization with the target transmitter using our RF Carrier Synchronization); and where the method further comprises using the slot switching times of the received data packet to synchronize switching between each of the multiple different antenna elements of the first wireless device used to receive the first wireless signal with the slot switching times used to control transmission of the first wireless signal by the antenna element of the second wireless device (fig. 6, fig. 7, pp0081, single receiver switching between different antennas at a given time interval to determine the initial phase offset at each antenna after achieving a high-degree of carrier frequency synchronization with the target transmitter using our RF Carrier Synchronization). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Malik with the teachings of Park to achieve the goal of efficiently and accurately providing synchronized communication channels in order to realize positioning systems, either mobile or network-based, much more economically (Park, pp0005).

Claim 2-4, 9-11, and 15-26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Malik et al. (US Publication No. 20170131381) in view of Park et al. (US Publication No. 20170227623) and further in view of Guo et al. (US Publication No. 20090098838).

As to claims 2, 9, and 16, Malik in view of Park teaches the limitations of the independent claims as discussed above. However fails to explicitly teach where the first wireless signal is transmitted from multiple different antenna elements of the second wireless device during multiple different corresponding time slots according to a round-robin sequence that repeatedly cycles through the different multiple antenna elements of the second wireless device in the same order during each cycle of the round-robin sequence to transmit from only one antenna element of the second wireless device at a time during each time slot; and where the method further comprises switching reception of the first wireless signal between multiple different antenna elements of the first wireless device during multiple different corresponding time slots so that the receiver is connected by a switch to only one antenna element of the first wireless device at a time during each given time slot to receive the first wireless device transmitted from only one of the multiple different antenna elements of the second wireless device during the given time slot at the same time at least one switch disconnects the receiver from receiving the wireless signal from the remainder of the antenna elements during the given time slot. 
In an analogous field of endeavor, Park teaches where the method further comprises switching reception of the first wireless signal between multiple different antenna elements of the first wireless device during multiple different corresponding time slots so that the receiver is connected by a switch to only one antenna element of the first wireless device at a time during each given time slot to receive the first wireless device transmitted from only one of the multiple different antenna elements of the second wireless device during the given time slot at the same time at least one switch disconnects the receiver from receiving the wireless signal from the remainder of the antenna elements during the given time slot (fig. 6, fig. 7, pp0070, pp0083, a single receiver to measure the arriving signals at different antennas at different times by switching between antennas in sequence, and fig. 13). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Malik with the teachings of Park to achieve the goal of efficiently and accurately providing synchronized communication channels in order to realize positioning systems, either mobile or network-based, much more economically (Park, pp0005). However, they failed to explicitly teach where the first wireless signal is transmitted from multiple different antenna elements of the second wireless device during multiple different corresponding time slots according to a round-robin sequence that repeatedly cycles through the different multiple antenna elements of the second wireless device in the same order during each cycle of the round-robin sequence to transmit from only one antenna element of the second wireless device at a time during each time slot.
In an analogous field of endeavor, Guo teaches where the first wireless signal is transmitted from multiple different antenna elements of the second wireless device during multiple different corresponding time slots according to a round-robin sequence (fig. 1, pp0024, antenna rotation sequence)  that repeatedly cycles through the different multiple antenna elements of the second wireless device in the same order during each cycle of the round-robin sequence to transmit from only one antenna element of the second wireless device at a time during each time slot (fig. 1, pp0024, rotate signals to be transmitted among the plurality of antennas 22(1)-22(K) during different time slots according to a rotation sequence and to repeat the rotation sequence after its completion over a predetermined number of time slots, and pp0014). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Malik and Park with the teachings of Guo to achieve the goal of efficiently and reliably providing a communication system that reduces the system complexity, improves performance and enhances algorithm reliability (Guo, pp0036).
As to claims 3, 10, and 17, Malik in view of Park teaches the limitations of the independent claims as discussed above. Malik further teaches the concept (fig. 3A, fig. 3B, fig. 3C, pp0058, pp0059, signal from multiple transmitting antennas to multiple receiving antennas). However fails to explicitly teach where the first wireless signal is transmitted from multiple different antenna elements of the second wireless device during multiple different corresponding time slots of the second wireless device according to a round-robin sequence that repeatedly cycles through the different multiple antenna elements of the second wireless device in the same order during each cycle of the round-robin sequence to transmit from only one antenna element of the second wireless device at a time during each time slot of the second wireless device; and where the method further comprises switching reception of the first wireless signal between multiple different antenna elements of the first wireless device so that the receiver is connected by a switch to only one antenna element of the first wireless device to receive the first wireless signal at any given time and such that the receiver is connected by a switch to each of the different antenna elements of the first wireless devices to receive the first wireless signal during a same single time slot of the second wireless device, each of the multiple antenna elements of the first wireless device receiving the first wireless signal from a single one of the multiple antenna elements of the second wireless device during the same single time slot of the second wireless device.
In an analogous field of endeavor, Park teaches where the method further comprises switching reception of the first wireless signal between multiple different antenna elements of the first wireless device so that the receiver is connected by a switch to only one antenna element of the first wireless device to receive the first wireless signal at any given time (fig. 6, fig. 7, pp0070, pp0083, a single receiver to measure the arriving signals at different antennas at different times by switching between antennas in sequence, and fig. 13) and such that the receiver is connected by a switch to each of the different antenna elements of the first wireless devices to receive the first wireless signal during a same single time slot of the second wireless device, each of the multiple antenna elements of the first wireless device receiving the first wireless signal from a single one of the multiple antenna elements of the second wireless device during the same single time slot of the second wireless device (fig. 6, fig. 7, pp0070, pp0083, a single receiver to measure the arriving signals at different antennas at different times by switching between antennas in sequence, and fig. 13). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Malik with the teachings of Park to achieve the goal of efficiently and accurately providing synchronized communication channels in order to realize positioning systems, either mobile or network-based, much more economically (Park, pp0005). However, they failed to explicitly teach where the first wireless signal is transmitted from multiple different antenna elements of the second wireless device during multiple different corresponding time slots of the second wireless device according to a round-robin sequence that repeatedly cycles through the different multiple antenna elements of the second wireless device in the same order during each cycle of the round-robin sequence to transmit from only one antenna element of the second wireless device at a time during each time slot of the second wireless device.
In an analogous field of endeavor, Guo further teaches where the first wireless signal is transmitted from multiple different antenna elements of the second wireless device during multiple different corresponding time slots of the second wireless device according to a round-robin sequence that repeatedly cycles through the different multiple antenna elements of the second wireless device in the same order during each cycle of the round-robin sequence to transmit from only one antenna element of the second wireless device at a time during each time slot of the second wireless device (fig. 1, pp0024, rotate signals to be transmitted among the plurality of antennas 22(1)-22(K) during different time slots according to a rotation sequence and to repeat the rotation sequence after its completion over a predetermined number of time slots). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Malik and Park with the teachings of Guo to achieve the goal of efficiently and reliably providing a communication system that reduces the system complexity, improves performance and enhances algorithm reliability (Guo, pp0036).
As to claims 4, 11, and 18, Malik in view of Park teaches the limitations of the independent claims as discussed above. Malik further teaches the concept (fig. 3A, fig. 3B, pp0058, pp0059, signal from multiple transmitting antennas to multiple receiving antennas). However, fails to explicitly teach where the first wireless signal is transmitted from multiple different antenna elements of the second wireless device during multiple different corresponding time slots of the second wireless device according to a round- robin sequence that repeatedly cycles through the different multiple antenna elements of the second wireless device in the same order during each cycle of the round-robin sequence to transmit from only one antenna element of the second wireless device at a time during each time slot of the second wireless device; and where the method further comprises switching reception of the first wireless signal between 3multiple different antenna elements of the first wireless device so that the receiver is connected by a switch to only one antenna element of the first wireless device to receive the first wireless signal at any given time and so that the receiver is connected by at least one switch to each of the antenna elements of the first wireless device to receive the first wireless signal from a common one of the multiple different antenna elements of the second wireless device during a different time slot of the second wireless device that is separate and different from time slots during which the receiver is connected by at least one switch to each of the other antenna elements of the first wireless device to receive the first wireless signal from the common one of the multiple different antenna elements of the second wireless device.
In an analogous field of endeavor, Park teaches where the method further comprises switching reception of the first wireless signal between 3multiple different antenna elements of the first wireless device so that the receiver is connected by a switch to only one antenna element of the first wireless device to receive the first wireless signal at any given time device (fig. 6, fig. 7, pp0070, pp0083, a single receiver to measure the arriving signals at different antennas at different times by switching between antennas in sequence, and fig. 13) and so that the receiver is connected by at least one switch to each of the antenna elements of the first wireless device to receive the first wireless signal from a common one of the multiple different antenna elements of the second wireless device during a different time slot of the second wireless device (fig. 6, fig. 7, pp0070, pp0083, a single receiver to measure the arriving signals at different antennas at different times by switching between antennas in sequence, and fig. 13) that is separate and different from time slots during which the receiver is connected by at least one switch to each of the other antenna elements of the first wireless device to receive the first wireless signal from the common one of the multiple different antenna elements of the second wireless device (fig. 6, fig. 7, pp0070, pp0083, a single receiver to measure the arriving signals at different antennas at different times by switching between antennas in sequence, and fig. 13). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Malik with the teachings of Park to achieve the goal of efficiently and accurately providing synchronized communication channels in order to realize positioning systems, either mobile or network-based, much more economically (Park, pp0005). However, they failed to explicitly teach where the first wireless signal is transmitted from multiple different antenna elements of the second wireless device during multiple different corresponding time slots of the second wireless device according to a round- robin sequence that repeatedly cycles through the different multiple antenna elements of the second wireless device in the same order during each cycle of the round-robin sequence to transmit from only one antenna element of the second wireless device at a time during each time slot of the second wireless device.
In an analogous field of endeavor, Guo further teaches where the first wireless signal is transmitted from multiple different antenna elements of the second wireless device during multiple different corresponding time slots of the second wireless device according to a round- robin sequence that repeatedly cycles through the different multiple antenna elements of the second wireless device in the same order during each cycle of the round-robin sequence to transmit from only one antenna element of the second wireless device at a time during each time slot of the second wireless device (fig. 1, pp0024, rotate signals to be transmitted among the plurality of antennas 22(1)-22(K) during different time slots according to a rotation sequence and to repeat the rotation sequence after its completion over a predetermined number of time slots, and pp0014). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Malik and Park with the teachings of Guo to achieve the goal of efficiently and reliably providing a communication system that reduces the system complexity, improves performance and enhances algorithm reliability (Guo, pp0036).
As to claims 15 and 22, Malik teaches a method and a system, comprising: using a transmitter of a second wireless device to transmit a first wireless signal from multiple different antenna elements of a second wireless device (fig. 1, fig. 3A, fig. 3B, pp0058, pp0059, signal from multiple transmitting antennas to multiple receiving antennas), the second wireless device being separate and different from the first wireless device and being positioned at a separate location from the first wireless device (fig. 1, fig. 3, separate devices in different places, pp0036); and determining an angle of departure (AoD) of the first wireless signal from the second wireless device based on one or more characteristics of the received first wireless signal (fig. 6, #604B, pp0003, pp0109, angle of departure (AoD) information of wireless signals transmitted between devices may be estimated). Malik further teaches the concept of the first wireless signal being transmitted directly from the second wireless device to the first wireless device using direction antennas and determining the displacement vector (fig. 3A, and pp0037). However, Malik fails to explicitly teach receiving, while performing the switching reception between the multiple antenna elements one at a time so that a receiver of the first wireless device is connected by a switch to only one of the antenna elements of the first wireless device to receive the first wireless signal at the same time at least one switch disconnect the receiver from receiving wireless signal from the remainder of the antenna elements of the first wireless device at any given time that the first wireless signal is received at the first wireless device, and the first wireless signal being transmitted directly from the second wireless device to the first wireless device along a linear vector that extends across the entire distance  from the second wireless device to the first wireless device; the wireless signal is received by the receiver at only a connected one of the antenna elements of the first wireless device and transmitting during multiple different corresponding time slots according to a round-robin sequence that repeatedly cycles through the different multiple antenna elements of the second wireless in the same order during each cycle of the round-robin sequence to transmit from only one antenna element of the second wireless device at a time during each time slot.
In an analogous field of endeavor, Park teaches receiving, while performing the switching reception between the multiple antenna elements one at a time so that a receiver of the first wireless device is connected by a switch to only one of the antenna elements of the first wireless device to receive the first wireless signal at the same time at least one switch disconnect the receiver from receiving wireless signal from the remainder of the antenna elements of the first wireless device at any given time that the first wireless signal is received at the first wireless device (fig. 6, fig. 7, pp0070, pp0083, a single receiver to measure the arriving signals at different antennas at different times by switching between antennas in sequence, and fig. 13, SPDT switch, only one antenna of the multiple antennas connected and/or receiving the wireless signal), and the first wireless signal being transmitted directly from the second wireless device to the first wireless device along a linear vector that extends across the entire distance  from the second wireless device to the first wireless device (fig. 13, fig. 10, pp0094, and pp0096); the wireless signal is received by the receiver at only a connected one of the antenna elements of the first wireless device (fig. 6, fig. 7, pp0070, pp0083, a single receiver to measure the arriving signals at different antennas at different times by switching between antennas in sequence, and fig. 13, SPDT switch, only one antenna of the multiple antennas connected and/or receiving the wireless signal). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Malik with the teachings of Park to achieve the goal of efficiently and accurately providing synchronized communication channels in order to realize positioning systems, either mobile or network-based, much more economically (Park, pp0005). However, they failed to explicitly teach transmitting during multiple different corresponding time slots according to a round-robin sequence that repeatedly cycles through the different multiple antenna elements of the second wireless in the same order during each cycle of the round-robin sequence to transmit from only one antenna element of the second wireless device at a time during each time slot.
In an analogous field of endeavor, Guo teaches transmitting during multiple different corresponding time slots according to a round-robin sequence (fig. 1, pp0024, antenna rotation sequence) that repeatedly cycles through the different multiple antenna elements of the second wireless in the same order during each cycle of the round-robin sequence to transmit from only one antenna element of the second wireless device at a time during each time slot (fig. 1, pp0024, rotate signals to be transmitted among the plurality of antennas 22(1)-22(K) during different time slots according to a rotation sequence and to repeat the rotation sequence after its completion over a predetermined number of time slots). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Malik and Park with the teachings of Guo to achieve the goal of efficiently and reliably providing a communication system that reduces the system complexity, improves performance and enhances algorithm reliability (Guo, pp0036).
As to claims 19 and 24, Malik in view of Park and Guo teaches the limitations of the independent claims as discussed above. Malik further teaches further comprising simultaneously determining the angle of departure (AoD) of the first wireless signal from the second wireless device and an angle of arrival (AoA) of the first wireless signal at the first wireless device to determine the orientation of the second wireless device by (fig. 6, #604B, pp0003, pp0109, angle of departure (AoD) and/or angle of arrival (AoA) information of wireless signals transmitted between devices may be estimated, and pp0035, provide its location and orientation to a number of receiving devices): simultaneously determining the angle of departure (AoD) of the first wireless signal as transmitted from the second wireless device based on one or more characteristics of the received first wireless signal (fig. 6, #604B, pp0003, pp0109, angle of departure (AoD) information of wireless signals transmitted between devices may be estimated), and determining the angle of arrival (AoA) of the first wireless signal at the first wireless device based on one or more characteristics of the first wireless signal as received at the first wireless device (fig. 6, #604B, pp0003, pp0109, angle of arrival (AoA) information of wireless signals transmitted between devices may be estimated); determining direction of the second wireless device relative to the first wireless device from the determined AoA (fig. 3A, fig. 6, pp0003, pp0035, pp0051, pp0078, a receiving device may use AoA and/or AoD information of signals received from a transmitting device to determine its position and/or orientation relative to the transmitting device); and determining an orientation of the second wireless device from the determined AoD (fig. 3A, fig. 6, pp0003, pp0035, pp0051, pp0078, a receiving device may use AoA and/or AoD information of signals received from a transmitting device to determine its position and/or orientation relative to the transmitting device).
As to claims 20 and 25, Malik in view of Park and Guo teaches the limitations of the independent claims as discussed above. Although Malik only discussed or showed the detail example of wherein one receiving device is receiving wireless signal from one transmitting device, and determining the position of the receiving device based on the AoA and/or AoD information in the received signal and the known position of the transmitting device (see, fig. 3, fig. 6, pp0003, and pp0035). Malik further teaches or discussed that the concept of the invention can be achieved with multiple transmitting devices (i.e. STA1-4) transmitting wireless signal to one or more receiving device (i.e. AP) (see, fig. 1). Malik discloses the claimed invention except for receiving a second wireless signal from a third wireless device, receiving a third wireless signal from a fourth wireless device, determining an angle of departure (AoD) of the second wireless signal from the third wireless device, determining an angle of departure (AoD) of the third wireless signal from the fourth wireless device, and determining a position of the first wireless device from the determined angle of departure (AoD) values for each of the first, second and third wireless signals and known positions of each of the second, third and fourth wireless devices. It would have been an obvious matter of design choice to receiving wireless signal from multiple devices, determining the AoD and/or AoA for each signal and determining the position of the receiving device based on the received information since the applicant has not disclosed that signals from multiple devices solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the teachings of Malik as discussed above (see, fig. 1, fig. 3, and fig. 6) to achieve the goal of efficiently performing positioning operations and improving the accuracy of estimated AoA and AoD information without sacrificing performance (see Malik, pp0005). However, Malik fails to explicitly teach receiving, while switching reception between the multiple antenna elements one at a time so that the receiver is connected by a switch to only one of the antenna elements of the first wireless device to receive the wireless signal at any given time and such that the receiver is connected by at least one switch to each of the different antenna elements of the first wireless device to receive the wireless signal received at the first wireless device. 
In an analogous field of endeavor, Park teaches receiving, while switching reception between the multiple antenna elements one at a time so that the receiver is connected by a switch to only one of the antenna elements of the first wireless device to receive the wireless signal at any given time and such that the receiver is connected by at least one switch to each of the different antenna elements of the first wireless device to receive the wireless signal received at the first wireless device (fig. 6, fig. 7, pp0070, pp0083, a single receiver to measure the arriving signals at different antennas at different times by switching between antennas in sequence, and fig. 13). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Malik with the teachings of Park to achieve the goal of efficiently and accurately providing synchronized communication channels in order to realize positioning systems, either mobile or network-based, much more economically (Park, pp0005).
As to claims 21 and 26, Malik in view of Park and Guo teaches the limitations of the independent claims as discussed above. Although Malik only discussed or showed the detail example of wherein one receiving device is receiving wireless signal from one transmitting device, and determining the orientation of the receiving device based on the AoA and/or AoD information in the received signal (see, fig. 3, fig. 6, pp0003, and pp0035). Malik further teaches or discussed that the concept of the invention can be achieved with multiple transmitting devices (i.e. STA1-4) transmitting wireless signal to one or more receiving device (i.e. AP) (see, fig. 1). Malik discloses the claimed invention except for determining an orientation of the first wireless device from the determined angle of arrival (AoA) values for each of the first, second and third wireless signals and the determined position of the first wireless device since the applicant has not disclosed that the multiple signals from multiple devices solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the teachings of Malik as discussed above (see, fig. 1, fig. 3, and fig. 6) to achieve the goal of efficiently performing positioning operations and improving the accuracy of estimated AoA and AoD information without sacrificing performance (see Malik, pp0005). However, Malik fails to explicitly teach receiving, while switching reception between the multiple antenna elements of the first wireless device one at a time. 
In an analogous field of endeavor, Park teaches receiving, while switching reception between the multiple antenna elements of the first wireless device one at a time (fig. 6, fig. 7, pp0070, pp0083, a single receiver to measure the arriving signals at different antennas at different times by switching between antennas in sequence, and fig. 13). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Malik with the teachings of Park to achieve the goal of efficiently and accurately providing synchronized communication channels in order to realize positioning systems, either mobile or network-based, much more economically (Park, pp0005).
As to claim 23, Malik in view of Park and Guo teaches the limitations of the independent claims as discussed above. Malik fails to explicitly teach where the at least one processing device of the first wireless device is programmed to control the first wireless device to at least one of: 15switch reception of the first wireless signal between multiple different antenna elements of the first wireless device during multiple different corresponding time slots so that the receiver is connected by a switch to only one antenna element of the first wireless device at a time during each given time slot to receive the first wireless signal transmitted from only one of the multiple different antenna elements of the second wireless device during the given time slot at the same time at least one switch disconnects the receiver from receiving the wireless signal from the remainder of the antenna elements during the given time slot; or switch reception of the first wireless signal between multiple different antenna elements of the first wireless device so that the receiver is connected by a switch to only one antenna element of the first wireless device to receive the first wireless signal at any given time and such that the receiver is connected by a switch to each of the different antenna elements of the first wireless devices to receive the first wireless signal during a same single time slot of the second wireless device, each of the multiple antenna elements of the first wireless device receiving the first wireless signal from a single one of the multiple antenna elements of the second wireless device during the same single time slot; or switch reception of the first wireless signal between multiple different antenna elements of the first wireless device so that the receiver is connected by a switch to only one antenna element of the first wireless device to receive the first wireless signal at any given time and so that the receiver is connected by at least one switch to each of the antenna elements of the first wireless device to receive the first wireless signal from a common one of the multiple different elements of the second wireless device during a time slot of the first wireless signal and that is separate and different from time slots during which the receiver is connected by at least one switch to each of the other antenna elements of the first wireless device to receive the first wireless signal from the common one of the multiple different antenna elements of the second wireless device.
In an analogous field of endeavor, Park teaches teach where the at least one processing device of the first wireless device is programmed to control the first wireless device to at least one of: 15switch reception of the first wireless signal between multiple different antenna elements of the first wireless device during multiple different corresponding time slots so that the receiver is connected by a switch to only one antenna element of the first wireless device at a time during each given time slot to receive the first wireless signal transmitted from only one of the multiple different antenna elements of the second wireless device during the given time slot at the same time at least one switch disconnects the receiver from receiving the wireless signal from the remainder of the antenna elements during the given time slot (fig. 6, fig. 7, pp0070, pp0083, a single receiver to measure the arriving signals at different antennas at different times by switching between antennas in sequence, and fig. 13, SPDT switch, only one antenna of the multiple antennas receiving and/or listening to the wireless signal); or switch reception of the first wireless signal between multiple different antenna elements of the first wireless device so that the receiver is connected by a switch to only one antenna element of the first wireless device to receive the first wireless signal at any given time and such that the receiver is connected by a switch to each of the different antenna elements of the first wireless devices to receive the first wireless signal during a same single time slot of the second wireless device, each of the multiple antenna elements of the first wireless device receiving the first wireless signal from a single one of the multiple antenna elements of the second wireless device during the same single time slot; or switch reception of the first wireless signal between multiple different antenna elements of the first wireless device so that the receiver is connected by a switch to only one antenna element of the first wireless device to receive the first wireless signal at any given time and so that the receiver is connected by at least one switch to each of the antenna elements of the first wireless device to receive the first wireless signal from a common one of the multiple different elements of the second wireless device during a time slot of the first wireless signal and that is separate and different from time slots during which the receiver is connected by at least one switch to each of the other antenna elements of the first wireless device to receive the first wireless signal from the common one of the multiple different antenna elements of the second wireless device. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Malik and Park with the teachings of Guo to achieve the goal of efficiently and reliably providing a communication system that reduces the system complexity, improves performance and enhances algorithm reliability (Guo, pp0036).

Allowable Subject Matter
Claims 27, 28, 30, and 31, are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art references Malik, Park, and Guo does not teach the at least claim as amended by the Applicant.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US Publication No. 20160047885), discussed the concept of direction finding based on angle of departure (AoD) estimation.  AoD measurement is a method for determining the direction of propagation of a radio signal on a switched antenna array.  In the example of FIG. 3, multiple antenna elements on an antenna platform 303 of target 301 are used to estimate the AoD based on the phase difference observed by tracker 302 from signals transmitted from the multiple antenna elements of target 301 (see fig. 2, fig. 7, and pp0026).

Honkanen et al. (US Publication No. 20120256726), discussed the concept of angle of departure (AoD) estimation, further shows an example timing of the reference data stream in a second transmission interval from the inquiry scanning device where antenna elements of the antenna array are sequentially switched during transmitting the reference pattern (see fig. 1A and pp0051).

Kolu et al. (US Publication No. 20050267715), discussed the concept wherein the receiver switch 850 switches between antenna elements 852 to 856 and when an antenna element 852 to 856 is switched, it is receiving a signal transmitted from a transmitting antenna element 802 to 806.  In this way any combination of transmitting antenna elements and receiving antenna elements can be selected and many channels can be measured.  Each antenna element may be polarized in order to measure polarization properties of the channel between the transmitter and the receiver.  An angle of departure/arrival can be determined on the basis of phase difference in different antenna elements (see fig. 8 and pp0057).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645